Title: From George Washington to Jonathan Trumbull, Sr., 6 March 1777
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sr
Head Quarters Morris Town 6th March 1777

I flattered myself that I should never again be under the necessity of trespassing upon the public spirit of your State by calling for another supply of Militia; but such has been the unaccountable delay in the recruiting of the Continental Battalions, chiefly owing to the long time that unhappily elapsed before the Officers were appointed, that I see no prospect of keeping the Field, till the new Levies can be brought into it, but by a reinforcement of Militia—For want of proper Laws in the Southern Governments, their Militia never were well regulated, and since the present troubles, in which the old Governments have been unhinged, and new ones not yet firmly established, the people have adopted a mode of thinking & acting for themselves—It is owing to this, that when a summons is issued for Militia, those only turn out who are willing, and they for what time they please, by which means, they sometimes return home in a few days after they join the Army.
From this State of facts you will perceive, that I put no great dependance upon the Militia from the Southward, and I must therefore once more intreat you, to endeavour to prevail upon two thousand of the Militia of your State to march immediately to Peekskill, & there wait further orders—Their Time of service to continue at least six weeks after they arrive there—I am persuaded, from the readiness with which you have ever complied with all my demands, that you would exert yourself in forwarding the aforementioned number of men, upon my bare request—But I hope you will be convinced of the necessity of the demands, when I tell you, in confidence, that after the 15th of this month when the time of General Lincoln’s Militia expires, I shall be left with the remains of five Virginia Regiments, not amounting to more than as many hundred Men, and parts of two or three more Continental Battalions—all very weak—The remainder of the Army will be composed of small parties of Militia from this State and Pennsylvania, on whom little dependence can be put, as they come and go When they please.
I have issued peremptory orders to every Colonel in the Regular Service, to send in what men he has recruited, even if they amount to but one hundred, to a Regiment—If they would do this, it would make a considerable Force upon the whole.
The Enemy must be ignorant of our numbers and situation, or they would never suffer us to remain unmolested, and I almost tax myself with imprudence in committing the secret to paper, not that I distrust, you of whose inviolable attachment I have had so many proofs, but for

fear that the letter should by any accident, fall into other hands than those for whom it is intended.
If your Militia should make any objections to coming this way on account of the Small Pox, you may assure them, that if there is the least danger of taking that disorder here, they shall come no farther than Peekskill (I mean those that have not had it) where they may take the places of the Continental Yorkers, who I am obliged to keep in Garrison there, having no other Troops to secure the Forts and passages upon the North River. I have the Honor to be with highest Regard Sir Your most obedient Servant

Go. Washington

